Case: 13-40527      Document: 00512558928         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-40527                          March 12, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
DARIO MORROW,

                                                 Plaintiff-Appellant

v.

FNU VASQUEZ, Warden,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-168


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Dario Morrow, federal prisoner # 50383-018, appeals from the dismissal
of his 28 U.S.C. § 2241 petition challenging his convictions for conspiracy to
distribute and possess with intent to distribute five kilograms or more of
cocaine and possession of a firearm in furtherance of a drug trafficking crime.
We review the dismissal de novo. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.
2000).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40527    Document: 00512558928     Page: 2   Date Filed: 03/12/2014


                                 No. 13-40527

      As the district court determined, because Morrow seeks to challenge the
validity of his conviction, rather than the manner in which his sentence has
been executed, his petition properly arises under 28 U.S.C. § 2255. See Pack,
218 F.3d at 451-52. Morrow may not use § 2241 as a vehicle to challenge his
conviction because he has not shown that § 2255 “is inadequate or ineffective
to test the legality of his detention.” See Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001). A § 2255 motion must be filed by the movant in
the court that convicted him. § 2255(a); Ojo v. INS, 106 F.3d 680, 683 (5th Cir.
1997). Because the district court did not enter the judgment of conviction, it
did not err in dismissing the petition rather than construing it as a § 2255
motion.
      AFFIRMED.




                                       2